Citation Nr: 0806855	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to his service-connected 
back disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

3.  The propriety of the reduction of the rating for the 
service-connected chronic lumbosacral strain with 
degenerative disc disease (DDD) from 60 percent to 50 
percent.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active service from March 1986 to December 
1986.  

The matter of service connection for an acquired psychiatric 
disorder secondary to his service-connected back disorder 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2003 RO rating decision.  

The Board notes that, in October 2003 correspondence, the 
veteran changed the issue on appeal from direct service 
connection for depression to service connection for an 
acquired psychiatric disorder as secondary to a service-
connected back disorder.  The RO then issued an October 2003 
Statement of the Case (SOC) denying the veteran's claim on 
both a direct service connection basis and a secondary 
service connection basis.  

In March 2005, the Board denied the veteran's claim of 
service connection for an acquired psychiatric disorder as 
secondary to a service-connected back disorder.   However, 
the veteran appealed that decision to the United States Court 
of Appeals for Veterans Claim (Court) and in a March 2006 
Joint Motion for Remand the March 2005 Board decision was 
vacated and the matter was remanded to the Board for further 
development.  

In September 2006 the Board remanded the issue of service 
connection for an acquired psychiatric disorder as secondary 
to a service-connected back disorder to the RO, via the 
Appeals Management Center (AMC), for further development.  

The issue of entitlement to a TDIU rating comes before the 
Board on appeal from a July 2005 RO rating decision.  

The Board notes that a July 2005 RO rating decision granted 
the veteran a higher evaluation of 60 percent for his 
service-connected chronic lumbosacral strain with DDD.  
However, a December 2005 Decision Review Officer (DRO) 
decision proposed a reduction from 60 percent to 50 percent.  

A June 2006 DRO decision reduced the veteran's service-
connected chronic lumbosacral strain with DDD to 50 percent, 
effective on September 1, 2006.  

In September 2006 the veteran filed a notice of disagreement 
(NOD) for the propriety of the reduction of the rating of the 
service-connected chronic lumbosacral strain with DDD.   

The veteran testified before the undersigned Veterans Law 
Judge at the RO in January 2007 on the issues of entitlement 
to TDIU rating and his claim for an increased rating for the 
service-connected chronic lumbosacral strain with DDD.  

The issues on appeal are being remanded to the RO via the 
AMC, in Washington, DC.  VA will notify the veteran if 
further action is required.  


REMAND

The veteran testified at his January 2007 hearing that he 
applied for Social Security Disability and was waiting for a 
determination by the Social Security Administration (SSA).  
Where there is actual notice to VA that the veteran is 
receiving disability benefits from the SSA, VA has the duty 
to acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documentation relied 
upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

In addition, a June 2006 DRO decision reduced the veteran's 
service-connected chronic lumbosacral strain with DDD to 50 
percent, effective on September 1, 2006.  The veteran filed a 
NOD in September 2006; however, the RO has failed to issue an 
SOC on the propriety of the reduction of the rating for the 
service-connected chronic lumbosacral strain with DDD.  

In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issue of the 
propriety of the reduction of the rating for the service-
connected chronic lumbosacral strain with DDD from 60 percent 
to 50 percent.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  

Thereafter, the RO should return the claim of the propriety 
of the reduction of the service-connected chronic lumbosacral 
strain with DDD to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown,  10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case, and a substantive appeal the Board is not required, and 
in fact has no authority, to decide the claim).  

To ensure that all due process requirements are met the RO 
should give the veteran an opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to him meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the duties to notify and 
assist imposed by VCAA as regards to the 
issues on appeal.  

To ensure that the duty to notify him 
what evidence will be obtained by whom is 
met, the RO's letter should request him 
to provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any additional medical records 
pertaining to the matters on appeal that 
are not currently of record.  

The RO should take appropriate action to 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the recent decision 
in Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should request from the Social 
Security Administration the records 
pertinent to the veteran's award or 
denial of Social Security disability 
benefits, including any administrative 
decision and the medical records relied 
upon concerning that claim.  

4.  The RO must take the appropriate 
steps to issue the veteran an SOC 
addressing the issue of the propriety of 
the reduction of the rating for the 
service-connected chronic lumbosacral 
strain with DDD from 60 percent to 50 
percent.  This issuance must include all 
relevant laws and regulations, and a 
complete description of the veteran's 
rights and responsibilities in perfecting 
an appeal in this matter.  

5.  In regard to the issue of the 
propriety of the reduction of the rating 
for the service-connected chronic 
lumbosacral strain with DDD from 60 
percent to 50 percent, only if the 
veteran files a timely Substantive Appeal 
on that issue, the RO should undertake 
all indicated development and adjudicate 
the pending claim in light of the entire 
evidentiary record.  

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims of 
service connection for an acquired 
psychiatric disorder as secondary to a 
service-connected back disorder and the 
claim of entitlement to a TDIU rating in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted, the RO must 
furnish to the veteran and his service 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



